       Case 1:19-cv-00401-BLW Document 20 Filed 08/03/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 JAMES H. CAREY, JR.,
                                             Case No. 1:19-cv-00401-BLW

        Plaintiff,                           MEMORANDUM DECISION
                                             AND ORDER
         v.

 ADA COUNTY MISDEMEANOR
 PROBATION DEPARTMENT;
 MELISSA BISHOP, as an individual
 and in her official capacity; KERRI
 ANDERSON, as an individual and in
 her official capacity,

        Defendants.



                                INTRODUCTION

      Before the Court is Defendants’ Motion to Dismiss Plaintiff’s Verified

Complaint. Dkt. 16. The motion is fully briefed. For the reasons that follow the

Court will grant the motion.

                                BACKGROUND

      All facts are taken from Plaintiff’s complaint (Dkt. 1). Plaintiff, James Carey

brings this action against the Ada County Misdemeanor Probation Department, and

Melissa Bishop and Keri Anderson, who are probation officers with Ada County.




MEMORANDUM DECISION AND ORDER - 1
       Case 1:19-cv-00401-BLW Document 20 Filed 08/03/20 Page 2 of 10




Bishop was Carey’s probation officer at the time of the incident. Anderson was

Carey’s probation officer prior to Bishop.

      On October 31, 2017, Boise Police officers were dispatched to the residence

of Sarah Carey, where Mr. Carey was residing. Bishop had called the Boise Police

Department (BPD) to report that Carey was in violation of his no-contact order.

According to the police report the probation officer had been contacted by Ms.

Carey. However, Ms. Carey denies reporting a violation of the no-contact order.

Further, the no-contact order had been amended three years prior to allow Mr.

Carey to have contact with Ms. Carey with her permission. Both Mr. and Ms.

Carey informed the officers that the no-contact order had been amended and was

not in effect as originally written. The officers ignored this and arrested Mr. Carey

for misdemeanor no contact order violation. On November 29, 2017, the no-

contact order was quashed, and Mr. Carey’s violation was dismissed on February

14, 2018.

      Defendant Bishop had never discussed Mr. Carey’s living arrangement with

him. However, his address, the same as Ms. Carey’s, was on file with the probation

department.

      On October 15, 2019, Carey filed a complaint against the above-named

defendants alleging violation of his Fourth and Fourteenth Amendment rights




MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00401-BLW Document 20 Filed 08/03/20 Page 3 of 10




under 42 U.S.C. § 1983. Carey alleges Defendants’ conduct deprived him of his

right to be free from unreasonable search and seizure and his right to due process

of law. Carey also alleges the Ada County Probation Department was negligent in

its hiring, retention, training, and supervision of its employees. Defendants filed a

motion to dismiss under Rule 12(b)(4), (5) and 12(c). Dkt. 16.

                                LEGAL STANDARD

      A.     Motion to Dismiss

      Defendants, pursuant to Federal Rule of Civil Procedure 12(c), seek to

Dismiss Plaintiff’s complaint for failure to state a claim. Motions to dismiss under

Rules 12(c) and 12(b)(6) differ only in the time of filing; for both, the same legal

standard applies. Dworkin v. Hustler Magazine Inc., 867 F.2d 1188, 1192 (9th Cir.

1989). A motion pursuant to Rule 12(b)(6) or Rule 12(c) challenges the legal

sufficiency of the claims stated in the complaint. Conservation Force v. Salazar,

646 F.3d 1240, 1242 (9th Cir. 2011).

      Rule 8(a)(2) requires only “a short and plain statement of the claim showing

that the pleader is entitled to relief,” in order to “give the defendant fair notice of

what the ... claim is and the grounds upon which it rests.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). While a complaint attacked by a Rule 12(c) or

12(b)(6) motion to dismiss “does not need detailed factual allegations,” it must set




MEMORANDUM DECISION AND ORDER - 3
        Case 1:19-cv-00401-BLW Document 20 Filed 08/03/20 Page 4 of 10




forth “more than labels and conclusions, and a formulaic recitation of the elements

of a cause of action will not do.” Id. at 555. To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Id. at 570. A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. Id. at

556. The plausibility standard is not akin to a “probability requirement,” but it asks

for more than a sheer possibility that a defendant has acted unlawfully. Id. Where a

complaint pleads facts that are “merely consistent with” a defendant's liability, it

“stops short of the line between possibility and plausibility of ‘entitlement to

relief.’” Id. at 557.

       In a more recent case, the Supreme Court identified two “working

principles” that underlie Twombly. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

First, the tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions. Id. “Rule 8 marks a notable and

generous departure from the hyper-technical, code-pleading regime of a prior era,

but it does not unlock the doors of discovery for a plaintiff armed with nothing

more than conclusions.” Id. at 678-79. Second, only a complaint that states a

plausible claim for relief survives a motion to dismiss. Id. at 679. “Determining




MEMORANDUM DECISION AND ORDER - 4
           Case 1:19-cv-00401-BLW Document 20 Filed 08/03/20 Page 5 of 10




whether a complaint states a plausible claim for relief will ... be a context-specific

task that requires the reviewing court to draw on its judicial experience and

common sense.” Id.

                                          ANALYSIS

       A.      Ada County Misdemeanor Probation Department

       The Ada County Misdemeanor Probation Department is not an appropriate

defendant under a theory of municipal liability because the proper defendant in

such a claim is the municipality—the county—and not the municipal department.

See Vance v. Cty. of Santa Clara, 928 F. Supp. 993, 996 (N.D. Cal. 1996). The

probation department is not a legal entity, nor is it a “person” for purposes of a §

1983 action. Cutler v. Kootenai Cty. Sheriff's Dep’t, 2010 WL 2000042, at *11 (D.

Idaho May 19, 2010). Thus, plaintiff’s § 1983 claims against the probation

department will be dismissed.1

       B.      Defendants Bishop and Anderson
       Carey brings his claims against Bishop and Anderson under 42 U.S.C. §



       1
         Carey is represented by counsel, as such the court is not required to construe the
pleadings liberally. Even if the Court somehow found that Carey had named Ada County—
which he has not—his complaint would still be dismissed. First, he has not affected proper
service on the County. See Mendoza-Jimenes v. Bonneville Cty., 2018 WL 3745818, at *1 (D.
Idaho Aug. 7, 2018). Second, he has not alleged that a policy or custom led to the violation of his
constitutional right. Cutler, 2010 WL 2000042, at *11 (citing Monell v. Dept. of Social Services,
436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978))




MEMORANDUM DECISION AND ORDER - 5
       Case 1:19-cv-00401-BLW Document 20 Filed 08/03/20 Page 6 of 10




1983, the civil rights statute. To have a claim under § 1983, a plaintiff must show

the existence of four elements: “(1) a violation of rights protected by the

Constitution or created by federal statute, (2) proximately caused (3) by conduct of

a ‘person’ (4) acting under color of state law.” Crumpton v. Gates, 947 F.2d 1418,

1420 (9th Cir. 1991). Section 1983 “‘is not itself a source of substantive rights,’

but merely provides ‘a method for vindicating federal rights elsewhere conferred.’”

Graham v. Conner, 490 U.S. 386, 393–94 (1989) (quoting Baker v. McCollan, 443

U.S. 137, 144, n. 3 (1979)). A plaintiff must demonstrate that each defendant

personally participated in the deprivation of plaintiff’s rights. Jones v. Williams,

297 F.3d 930, 934 (9th Cir. 2002).

      Carey alleges Defendants caused him to be arrested due to false information

provided by Defendant Bishop to BPD. Carey alleges this conduct deprived him of

his right to be free from unreasonable search and seizure under the Fourth

Amendment and violated his right to due process of law under the Fourteenth

amendment.

      Carey has not alleged that Defendant Anderson played any role in contacting

the Boise Police Department or participated in his arrest. Anderson had not been

Carey’s probation officer for 8 months prior to his arrest. He has not claimed she in

anyway caused his arrest. Therefore, the Court will dismiss Carey’s § 1983 claim




MEMORANDUM DECISION AND ORDER - 6
         Case 1:19-cv-00401-BLW Document 20 Filed 08/03/20 Page 7 of 10




against Anderson. See Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002) (“[A]

plaintiff [can] not hold an officer liable because of his membership in a group

without a showing of individual participation in the unlawful conduct.”) (citing

Chuman v. Wright, 76 F.3d 292, 294 (9th Cir. 1996)).

        Defendant Bishop presents a slightly closer question. Bishop contacted BPD

to report that Carey was in violation of his no-contact order. Carey does not allege

that Bishop was involved in his arrest beyond placing the initial phone call. Carey

argues that Bishop should have confirmed the scope of the no-contact order before

calling BPD.

        In a § 1983 action, the plaintiff must demonstrate that the defendant's

conduct was the actionable cause of the claimed injury. See, e.g., Arnold v. IBM

Corp., 637 F.2d 1350, 1355 (9th Cir. 1981). To meet this causation requirement,

the plaintiff must establish both causation-in-fact and proximate causation. See Van

Ort v. Estate of Stanewich, 92 F.3d 831, 837 (9th Cir. 1996); Arnold, 637 F.2d at

1355.

        The requisite causal connection can be established not only by some
        kind of direct personal participation in the deprivation, but also by
        setting in motion a series of acts by others which the actor knows or
        reasonably should know would cause others to inflict the
        constitutional injury.
Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). In the false arrest context, the




MEMORANDUM DECISION AND ORDER - 7
       Case 1:19-cv-00401-BLW Document 20 Filed 08/03/20 Page 8 of 10




plaintiff must plead facts that would show that the defendant ordered or otherwise

procured the arrest and the arrest was without probable cause. Lacey v. Maricopa

Cty., 693 F.3d 896, 918 (9th Cir. 2012).

      Bishop called BPD and reported that Carey was in violation of his no-

contact order. At the time of the call there was a valid no-contact order, which

allowed Mr. Carey to live with Ms. Carey, with her permission. The police report

alleges that Bishop contacted BPD because Ms. Carey had contacted her, although

Ms. Carey denies this. The problem here is that Carey does not allege that Bishop

directed the officers to arrest Mr. Carey, nor that his arrest was without probable

cause. Mr. Carey was on probation with a valid no-contact order. Bishop reported a

possible violation of the no-contact order. According to Mr. Carey’s version of

events, upon arrival the police officers chose not to speak to Ms. Carey to confirm

that Mr. Carey did not have permission to be in the home, nor allow Mr. Carey to

obtain a copy of the no-contact order.

      Police officers have a duty to be informed of both the existence and terms of

a protection order. Beier v. City of Lewiston, 354 F.3d 1058, 1069 (9th Cir. 2004)

(“A police officer who does not personally read such an order, for example, may

fulfill his duty by obtaining information from authorized personnel—such as a

supervisor or police dispatcher—who have access to the terms of the order.”).




MEMORANDUM DECISION AND ORDER - 8
          Case 1:19-cv-00401-BLW Document 20 Filed 08/03/20 Page 9 of 10




Carey has not alleged that the officers somehow relied on Bishop’s description of

the terms of the no-contact order. Carey’s only allegation is that Bishop called

BPD to report a potential violation of the no-contact order. It was ultimately the

officer’s decision to investigate the situation and arrest Carey. The officers’ actions

are an intervening cause of any harm to Mr. Carey.

      Bishop’s call to BPD did not proximately cause Carey’s arrest. Therefore,

the Court will dismiss Carey’s claim against Bishop. Because the Court dismisses

Carey’s § 1983 claims it declines to exercise jurisdiction over Carey’s state law

claims.

                                      ORDER
      IT IS ORDERED that:

      1.      Defendant’s Motion to Dismiss Plaintiff’s Verified Complaint (Dkt.

16) is GRANTED.

      2.      Carey’s claims for negligent hiring, retention, and supervision, are

dismissed without prejudice for lack of jurisdiction. Carey may re-file these claims

in state court. Pursuant to 28 U.S.C. § 1367(d), any applicable statutes of

limitations on Carey’s state law claims were tolled while this action was pending,

and for an additional 30 days after this order of dismissal. Therefore, if Carey




MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00401-BLW Document 20 Filed 08/03/20 Page 10 of 10




wishes the bring the state claims, he must re-file those claims in state court within

30 days of this order, unless state law provides for a longer time.

                                              DATED: August 3, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 10
